[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION JUDGMENT
CT Page 11360
The Court, having heard the evidence finds the following:
The plaintiff, whose maiden name was Despina Kufer and the defendant husband were lawfully married on May 23, 1964 in Rhodes, Greece.
The plaintiff has resided continuously in this state one year next prior to the date of the filing of this complaint.
The marriage between the parties has broken down irretrievably and there is no prospect of reconciliation.
There are no minor children issue of this marriage and no other minor children have been born to the plaintiff wife since the date of the marriage.
No city or state agency is contributing to the support or maintenance of the parties in this action.
The court is concerned here with a marriage of thirty years. The parents of one child, an adult. The plaintiff had previously been married and at the time of this marriage was a widow with three children in generally good health.
Both parties worked during the marriage and accumulated substantial assets of cash and real estate.
Whereupon it is adjudged that the marriage of the parties to this action be and it is hereby dissolved and they are each declared to be single and unmarried.
It is hereby Ordered: That the property owned by the parties jointly in Trianta, Rhodes, Greece shall remain in their names as Tenants in Common.
The property located at 109 Dudley Drive, Wethersfield, Connecticut shall be sold and the proceeds divided equally after the payment of the mortgage and other closing expenses. CT Page 11361
The Plaintiff is hereby Ordered to quit claim her (1/2) one-half interest in and to the two (2) lots located in Port St. Lucie, Florida to the defendant.
The Defendant is hereby ordered to quit claim his one-half interest in and to the property located in Port Charlotte, Florida to the Plaintiff.
The Plaintiff is to retain sole possession and ownership of the land or lots located in Kos, Greece which were purchased by the children of the plaintiff from her previous marriage.
The plaintiff shall also retain title and possession of all the property located in Giannadi, Rhodes, Greece. The property being the same inherited by the plaintiff.
There shall be no alimony awarded to either party.
Each party is ordered to pay their own attorney's fees.
The personal property of the parties is to be divided equally and amicably between the parties.
The Court has taken into consideration the evidence and statements of the parties that it was their intention to leave the United States and return to their native country Greece.
The Court has reviewed all the evidence and applicable statutory criteria in arriving at the above decision and deems the orders to be fair equitable and reasonable for all concerned.
Judgment will enter accordingly.
Simon S. Cohen State Judge Referee CT Page 11362